United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3980
                                    ___________

Billy Eugene Brown,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Linda Sanders, Warden, Federal           *
Correctional Institution, Forrest City,  * [UNPUBLISHED]
Arkansas,                                *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: March 27, 2007
                                 Filed: April 6, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Billy Eugene Brown appeals the district court’s1 dismissal of his
28 U.S.C. § 2241 petition, in which he alleged that his constitutional rights were
violated by a disciplinary action that resulted in his loss of good conduct time. The
district court held that the disciplinary finding was supported by “some evidence” and,


      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
upon careful review of the record and the parties’ submissions on appeal, we agree.
Accordingly, we affirm. 8th Cir. R. 47B.
                      ______________________________




                                        -2-